Title: From George Washington to Major General Israel Putnam, 6 February 1778
From: Washington, George
To: Putnam, Israel

 

Sir
Head Quarters [Valley Forge] 6th Feby 1778.

As the resources of this Country in point of fresh Provision are nearly exhausted, and the Army under my command is in consequence litterally reduced to a starving Condition—it becomes indispensibly necessary for us to avail ourselves as much as possible of our more distant Supplies, and not to suffer any part of them to be diverted into other Channels; which has I am told been heretofore in some instances the case by your direction—for the future, I beg you will consider it as explicitly contrary to my Intention that any Cattle ordered for the use of this Army should be stopt short of their destination—every diminution is an object in times of such Scarcity—you have a ready Substitute in Salt provisions of which I am informed there are ample Stores within your reach, whereas to us at this distance no considerable advantage can be derived from this article, by reason of the great difficulty attending its Transportation.
